                         Case 18-10512-CSS              Doc 533      Filed 11/08/18        Page 1 of 4



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )      Chapter 11
         In re:                                                      )
                                                                     )      Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                   )
                                                                     )      Jointly Administered
                                             Debtors.                )
                                                                     )

                            NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON NOVEMBER 13, 2018 AT 11:00 A.M. (ET)

         MATTER WITH CERTIFICATION

         1.        Motion of the Debtors for Entry of an Order in Aid of Implementation of the Global
                   Settlement Agreement Approved in These Cases Establishing Certain Procedures for the
                   Independent Directors’ Approval of Monetization Transactions and Related Relief [D.I.
                   481; 10/23/18]

                   Related Documents:

                   A.     Certification of Counsel Regarding Proposed Order in Aid of Implementation of
                          the Global Settlement Agreement Approved in These Cases Establishing Certain
                          Procedures for the Independent Directors’ Approval of Monetization Transactions
                          and Related Relief [D.I. 532; 11/8/18]

                   Response Deadline:                        November 6, 2018 at 4:00 p.m. (ET)

                   Responses Received:

                   B.     Informal response from United States Trustee

                   C.     Informal response from U.S. Bank National Association

         Status:          A revised consensual form of order has been submitted under certification of
                          counsel. No hearing is required unless the Court has questions or concerns.

         MATTERS GOING FORWARD

         2.        Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 356;
                   7/6/18]

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
01:23824877.3
                     Case 18-10512-CSS        Doc 533      Filed 11/08/18     Page 2 of 4




                Related Documents:

                A.    Notice of Filing of Proposed Order Authorizing Use of Cash Collateral and
                      Budget [D.I. 365; 7/12/18]

                B.    Notice of Filing of Proposed Interim Order Authorizing the Debtors’ Limited Use
                      of Cash Collateral [D.I. 378; 7/20/18]

                C.    Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 382;
                      7/23/18]

                D.    Notice of Hearing [D.I. 431; 8/21/18]

                E.    Second Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                      [D.I. 432; 8/22/18]

                F.    Notice of Filing of Amended Budget Regarding Second Interim Order
                      Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 469; 10/4/18]

                G.    Notice of Hearing [D.I. 471; 10/8/18]

                H.    Notice of Re-Scheduled Hearing Regarding Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 474; 10/11/18]

                I.    Patriarch’s Motion for an Order to File Under Seal Information Designated as
                      Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                J.    Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                      Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                      10/30/18]

                K.    [SEALED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                      Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                      Collateral [D.I. 505; 10/30/18]

                L.    [REDACTED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                      Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                      Collateral [D.I. 506; 10/30/18]

                M.    Third Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                      [D.I. 516; 11/1/18]

                Response Deadline:       October 30, 2018 at 1:00 p.m. (ET)

                Responses Received:
01:23824877.3

                                                       2
                      Case 18-10512-CSS           Doc 533        Filed 11/08/18   Page 3 of 4




                N.        Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                          Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                          500; 10/30/18]

                O.        [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                P.        [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                Q.        Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                          Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                          for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

                R.        Limited Statement and Response of U.S. Bank National Association, as Indenture
                          Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

                Reply Deadline:                        November 7, 2018 at 4:00 p.m. (ET) (The Debtors,
                                                       MBIA and the Zohar III Controlling Class intend to
                                                       file replies by 12:00 p.m. noon on November 9,
                                                       2018 accompanied by a motion for leave and
                                                       amended agenda)

                Status:          This matter is going forward.

         3.     Patriarch’s Motion for an Order to File Under Seal Information Designated as
                Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                Related Documents:

                A.        [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                B.        [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                Response Deadline:                     November 13, 2018 at 4:00 p.m. (ET)

                Responses Received:                    None as of this date

                Status:          This matter is going forward.



01:23824877.3

                                                          3
                     Case 18-10512-CSS     Doc 533     Filed 11/08/18      Page 4 of 4



         Dated: November 8, 2018         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Joseph M. Barry
                                         James L. Patton, Jr. (No. 2202)
                                         Robert S. Brady (No. 2847)
                                         Michael R. Nestor (No. 3526)
                                         Joseph M. Barry (No. 4221)
                                         Ryan M. Bartley (No. 4985)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         Counsel to the Debtors and Debtors in Possession




01:23824877.3

                                                   4
